Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-15 are allowable. The restriction requirement of claims 1-23 , as set forth in the Office action mailed on October 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 21 and 22 is reconsidered, as claim 21 depends from claim 1 and claim 22 depends from claim 12.  Claims 21 and 22, directed to a non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-20 and 23, directed to a non-elected invention are withdrawn from consideration because these claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 16-20 and 23 directed to an invention non-elected without traverse. Accordingly, claims 16-20 and 23 have been cancelled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
16-20 and 23 (Cancelled). 
Allowable Subject Matter
Claims 1-15, 21 and 22 are allowed. Claims 1 and 12 are independent.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Franchini (US 8286700); Tucker et al. (US 4932471); and Hossfeld (US 2437429). Suffice to say  none of the cited prior art discloses  a bumper spring assembly, comprising: a one piece mandrel having a head end and a tail end, the tail end having a concentric bore at a distal portion of the tail end with external threads surrounding the distal portion of the tail end; a bumper spring; an end piece having internal threads threaded onto the external threads of the tail end, the end piece is secured to the tail end by expanding an outermost end of the bored distal portion of the mandrel outward, as claimed in independent claim 1 or a mandrel, comprising: an elongated member having a head end and a tail end, the tail end having a concentric bore at a distal portion of the tail end with external threads the end piece is secured to the tail end by expanding an outermost end of the bored distal portion of the elongated member outward to secure the end piece to the bored distal portion of the elongated member, as claimed in independent claim 12, and as such does not anticipate the instant invention as disclosed in independent claims 1 and 12.
9. Furthermore, there is no combinable teaching in the prior art of record that would reasonably motivate one having ordinary skill in the art to so modify the teachings of the prior art, and thus, for at least the foregoing reasoning, the prior art of record does not render obvious the present invention as set forth in independent claims 1 and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/             Primary Examiner, Art Unit 3726